DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed June 10, 2022 amending claim 1 has been entered.  Claims 1, 3, 7, 13, 15, 36 and 38-49 are currently presented for examination.  Claims 2, 4-6, 8-12, 14, 16-35 and 37 are canceled.  

Response to Arguments
Due to Applicant’s amendment to claim 1, the previous rejections of claims 1, 3, 13 and 36 under 35 USC 103 are hereby withdrawn.  
Accordingly, the previous objection to claims 7, 15 and 38-43 is hereby withdrawn.
Thus claims 1, 3, 7, 13, 15, 36 and 38-49 are free of the art and allowable for the reasons detailed below.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 7, 13, 15, 36 and 38-49 of the instant application claim a method of treating prostate cancer including prostate cancer mediated by UDP-glucose dehydrogenase and castration resistant prostate cancer comprising the administration of a compound as in claim 1.
The closest related prior art is Come et al. WO 2005/019190 (of record) and Sengupta et al. Indian Journal of Chemistry, Vol. 47B, March 2008, pages 460-462 (of record).
Come et al. teaches compounds of formula I 
    PNG
    media_image1.png
    96
    144
    media_image1.png
    Greyscale
wherein R1 may be hydrogen and A is a 5-membered heteroaromatic ring having 1-4 heteroatoms selected from N, O and S (page 14).  These compounds are protein kinase inhibitors and may be used for the treatment of cancer (abstract and page 14).
However, Come et al. does not provide any guidance to select any particular compound for the treatment of prostate cancer, prostate cancer mediated by UDP-glucose dehydrogenase or castration resistant prostate cancer.
Sengupta et al. teaches compound 
    PNG
    media_image2.png
    72
    232
    media_image2.png
    Greyscale
(page 461).  Sengupta et al. demonstrates that this compound has anticancer activity using human breast carcinoma cells (page 460 and Table 1 page 461).
However, Sengupta et al. does not provide any evidence that said compound is useful for the treatment of prostate cancer, prostate cancer mediated by UDP-glucose dehydrogenase or castration resistant prostate cancer.
Thus the cited claims of the instant application are novel and non-obvious in view of the closest prior art.
Conclusion
	Claims 1, 3, 7, 13, 15, 36 and 38-49 are allowed.  Claims 2, 4-6, 8-12, 14, 16-35 and 37 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM